      Case 4:21-cv-00033-WTM-CLR Document 3 Filed 05/21/21 Page 1 of 8




                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

ANGELA NAILS,                              )
                                           )
                Plaintiff,                 )
                                           )
v.                                         )                CV421-033
                                           )
CHATHAM COUNTY                             )
TAX COMMISSION,                            )
                                           )
                Defendant.                 )

                                      ORDER

      Plaintiff, appearing pro se, has filed a Complaint challenging the

assessment of local property taxes. Doc. 1. It does not appear that this

Court has jurisdiction to consider her Complaint.1                       Plaintiff is

DIRECTED file an Amended Complaint pleading jurisdiction. She is

also DIRECTED to file a supplement to her motion to proceed in forma

pauperis, fully providing all requested information.




1  It is possible that Plaintiff intended to file this case in a state court. She has
captioned her complaint for “the District Court of Chatham County.” See doc. 1 at 1.
There is no such entity. If plaintiff intended to file her Complaint in either the
Superior or State Court of Chatham County, she remains free to voluntarily dismiss
it, prior to the deadline for compliance with this Order, and refile it in her preferred
forum.
      Case 4:21-cv-00033-WTM-CLR Document 3 Filed 05/21/21 Page 2 of 8




      Plaintiff’s Complaint is nearly indecipherable.                    The Court

understands that plaintiff is challenging the assessment of local property

taxes relating to a piece of real property that transferred ownership. Id.

1 at 1–3. Plaintiff asserts that she should not be liable for taxes on the

property, as she was not in possession at the beginning of the calendar

year. Id. It is unclear for what purpose plaintiff has brought this suit.

The first sentence of the Complaint implies that she is seeking review of

a local property-tax assessment and a declaration that she has already

satisfied her tax burden. Id. at 1. The damages section of her Complaint

makes no reference to declaratory relief and, instead, seeks an award of

one hundred million dollars in damages—presumably punitive— for the

improper assessment.2 Id. at 2. Regardless, of her intention, this Court

does not appear to have jurisdiction to consider the claims.

      “Federal courts are courts of limited jurisdiction,” Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994), and “[i]f the court

determines at any time that it lacks subject-matter jurisdiction, the court

must dismiss the action.” Fed. R. Civ. P. 12(h)(3). Plaintiff bears the



2Plaintiff inconsistently alleges acts attributable to “the city” and Chatham County.
At no point in the Complaint is “the city” identified, though she does mention the non-
existent “County of Savannah.” Doc. 1 at 2.
     Case 4:21-cv-00033-WTM-CLR Document 3 Filed 05/21/21 Page 3 of 8




burden pleading the grounds on which the Court might assert

jurisdiction over the asserted claims. Fed. R. Civ. P. 8(a)(1); see also

Underwriters at Lloyd’s, London v. Osting-Schwinn, 613 F.3d 1079, 1085

(11th Cir. 2010) (“The party commencing suit in federal court . . . has the

burden of establishing, by a preponderance of the evidence, facts

supporting the existence of federal jurisdiction.”); Beavers v. A.O. Smith

Elec. Prods. Co., 265 F. App’x 772, 777 (11th Cir. 2008) (“The plaintiff[ ],

as the party asserting diversity jurisdiction, [has] the burden to

‘affirmatively allege facts demonstrating the existence of jurisdiction.’”

(quoting Taylor v. Appelton, 30 F.3d 1365, 1367 (11th Cir. 1994)).

Plaintiff has not carried this burden.

     The Court’s jurisdiction can be established either because the

complaint presents a federal question, 28 U.S.C. § 1331, or by the

diversity of the parties, 28 U.S.C. § 1441(b). Plaintiff has offered no

indication as to which type of subject matter jurisdiction she asserts in

this case. As explained below, neither type plausibly applies.

     Federal question jurisdiction exists if a civil action arises “under

the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

When examining assertions of federal question jurisdiction, the Court
     Case 4:21-cv-00033-WTM-CLR Document 3 Filed 05/21/21 Page 4 of 8




must rely upon the well-pleaded complaint. Adventure Outdoors, Inc. v.

Bloomberg, 552 F.3d 1290, 1295 (11th Cir. 2008) (citing Louisville &

Nashville R. Co. v. Mottley, 211 U.S. 149 (1908)). Plaintiff has pointed to

no federal statute or Constitutional provision that creates a cause of

action in this case. Even adopting a liberal reading of her Complaint, the

Court cannot discern any federal question that might be invoked by the

alleged facts. See Estelle v. Gamble, 429 U.S. 97, 106 (1976) (“a pro se

complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers (internal quotations

omitted)).   Plaintiff, therefore, has not adequately pleaded federal

question jurisdiction.

     In the absence of a federal question, the Court’s subject matter

jurisdiction might be drawn from the diversity of the parties. 28 U.S.C.

§ 1332. In order to establish diversity jurisdiction before the federal

courts, a plaintiff must allege that all parties are citizens of different

states and the amount in controversy exceeds $75,000.         28 U.S.C. §

1332(a). Typically, the Court will accept a damages claim offered by a

party in good faith. See St. Paul Mercury Indem. Co. v. Red Cab Co., 303

U.S. 283, 288–89 (1938) (“The rule governing dismissal for want of
     Case 4:21-cv-00033-WTM-CLR Document 3 Filed 05/21/21 Page 5 of 8




jurisdiction in cases brought in the federal court is that, unless the law

gives a different rule, the sum claimed by the plaintiff controls if the

claim is apparently made in good faith.”). In this case, the Court cannot

accept that plaintiff’s demand for $100,000,000.00 on a $1,304.55 tax bill

is made in good faith. Id. at 289. (when considering whether a purported

damages amount is made in good faith, the Court must determine to

“legal certainty that the claim is really for less than the jurisdictional

amount.”). In fact, it strains credulity to believe that damages in this

case might approach the minimum statutory threshold of $75,000.

     Regardless of the damages sought, plaintiff has not alleged

complete diversity of the parties. Diversity jurisdiction requires that “no

defendant . . . be a citizen of the same state as any plaintiff.” MacGinnitie

v. Hobbs Grp., LLC, 420 F.3d 1234, 1239 (11th Cir. 2005) (citing, inter

alia, 28 U.S.C. § 1332). Both plaintiff and the Chatham County Tax

Commission appear to be citizens of Georgia.3 Doc. 1 at 1, 4. As complete

diversity of the parties does not exist, plaintiff cannot base subject matter

jurisdiction on diversity.



3At this stage, the Court makes no finding on whether the Chatham County Tax
Commission is a legal entity capable of holding citizenship or being sued.
      Case 4:21-cv-00033-WTM-CLR Document 3 Filed 05/21/21 Page 6 of 8




      As jurisdiction is a threshold issue, the Court will afford plaintiff

one opportunity to amend her Complaint to plead the grounds on which

this Court might exercise jurisdiction over her claims.4                     See, e.g.,

Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 434 (2001)

(“[F]ederal courts have an independent obligation to ensure that they do

not exceed the scope of their jurisdiction, and therefore they must raise

and decide jurisdictional questions that the parties either overlook or

elect not to press.”).       Plaintiff is DIRECTED to file her Amended

Complaint within fourteen days of this Order. Failure to file an Amended

Complaint will result in a recommendation that this case be dismissed.

      The Court notes that plaintiff has filed a second case against

Chatham County Tax Commission. See Nails v. City Chatham Cnty. Tax

Comm’n, CV4:21-032 (S.D. Ga Feb. 3, 2021). These cases present nearly

identical claims, with the only observable distinction being the assessed




4 [W]hen a more carefully drafted complaint might state a claim, a district court
should give a pro se plaintiff at least one chance to amend the complaint before the
court dismisses the action.” Jenkins v. Walker, 620 F. App’x 709, 711 (11th Cir. 2015)
(citing Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991), overruled in part by Wagner
v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 & n. 1 (11th Cir. 2002) (en
banc)); see also Fed. R. Civ. P. 15(a)(2) (courts should grant leave to amend “freely . .
. when justice so requires”); Seckinger v. Bank of Am., N.A., No. CV415-306, 2016 WL
1381814 at *2 (S.D. Ga. Apr. 6, 2016).
     Case 4:21-cv-00033-WTM-CLR Document 3 Filed 05/21/21 Page 7 of 8




property tax valuation and the named defendant. Compare doc. 1 with

Nails v. City Chatham Cnty. Tax Comm’n, CV4:21-032, doc. 1 (S.D. Ga

Feb. 3, 2021). In amending her complaint, plaintiff is DIRECTED to

clarify if these cases presenting distinct causes of action or should be

consolidated into a single matter.

     Plaintiff has also filed a motion for leave to proceed in forma

pauperis.   Doc. 2.     She has failed to provide all of the required

information. See id. Specifically, when asked to declare whether she

holds any cash, plaintiff responded with “excempt” [sic].       Id. at 2.

Plaintiff has not explained her assertion that she is exempt from

providing any of the requested information, and the Court is aware of no

such exemption. When asked to identify her monthly expenses, she

merely claimed that they amounted to exactly her claimed income

without providing any indication as to what those expenses might be or

their respective costs. Id. at 3.

     As these omissions and ambiguities make it impossible for the

Court to determine the veracity of her claim of indigency, plaintiff is

DIRECTED to file a supplement to her pending motion using the

provided form within 14 days of this Order.       The Clerk of Court is
     Case 4:21-cv-00033-WTM-CLR Document 3 Filed 05/21/21 Page 8 of 8




DIRECTED to forward with this Order a copy of the Application to

Proceed in District Court Without Prepaying Fees or Cost (Long Form)

(AO 239). Plaintiff is DIRECTED to file a supplement to her pending

motion using the provided form within 14 days of this Order.            In

completing the supplement, plaintiff must answer every question to the

best of her ability. If she does not possess the information requested, she

may indicate such or provide her best estimate.

     SO ORDERED, this 21th day of May, 2021.



                                  ________________________________
                                    ______
                                         ________
                                                ___
                                                  _____
                                                      ____
                                  CHRIST
                                  CHRISTOPHER
                                       TOPHER L. RAY
                                                   Y
                                  UNITED STATE
                                            T S MAGISTR
                                         STATES MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA
